It was the intention of this court, in the case of Bossert v. Dhuy (ante, p. 251), which was the appeal taken by the defendants from the judgment in said action, to affirm said judgment, without costs, and it was also the intention of this court, in the same case, upon the appeal (165 App. Div. 931), being an appeal taken by the plaintiffs from a portion of the same judgment, to affirm that, without costs. Through an error, the decision as it appeared was that the judgment in the latter case was affirmed, with costs. Plaintiffs’ notice of motion in this case is not sufficiently broad to enable us to correct this error at the present time. Motion denied, without costs. Present —Jenks, P. J., Burr, Thomas, Stapleton and Rich, JJ.